DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed on 03/12/2021.  Claims  remain pending in the application. Claims 1 and 6 are independent.

Claim Objections
Applicant's amendment to claims corrects some of previous objections; therefore, some of previous objections are withdrawn.  The remaining objection is shown below.
Claim 5 is objected to because of the following informalities:  
in .  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
Applicant's amendment to claims corrects previous rejection; therefore, the previous rejection is withdrawn.  Applicant's amendment to claims also raises the following new rejections.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 6 recite the limitation "wherein the grouped images are displayed in the another display area as a stack, the switching the medical images among the grouped images changes the medical image displayed at a top of the stack …" in lines 18-20, which rendering these claims indefinite because ".
Claims 2-5 are rejected for fully incorporating the deficiency of their respective base claims.
	Claim 6 recites the limitation "the stacked images" in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim.  For examination purpose, "the grouped images" is considered according to Claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over KOZUKA et al. (US 2015/0356245 A1, published on 12/10/2015), hereinafter KOZUKA in view of Gannon et al. (US 2010/0131886 A1, 05/27/2010), hereinafter Gannon and DARBHE PADMANABHA et al. (US 2011/0169862 A1, published on 07/14/2011), hereinafter DARBHE PADMANABHA.

Independent Claims 1 and 6
KOZUKA discloses a medical image display apparatus (KOZUKA, paragraph [0002]: an information terminal for retrieving medical images similar to a medical image to be read) comprising: a display (KOZUKA, 101 in Figure 2; paragraph [0119]: a display) that displays a display screen comprising a plurality of display areas to display a medical image (KOZUKA, 708 and 710 in Figure 5/6A; and 
a hardware processor (KOZUKA, paragraph [0145]: processor of the information terminal) that displays a reference image to be used as a basis for comparative reading in one of the display areas on the display screen (KOZUKA, 708 in Figure 6A; paragraphs [0161], [0080], and [0139]: a retrieval query image, i.e., target medical image, used for retrieving similar cases for comparative reading is displayed in the target display region 708), and 
displays grouped images by examination, which are a plurality of different examination images grouped (KOZUKA, paragraphs [0173] and [0260]: images whose distances to a retrieval query image are shorter than or equal to a certain threshold are obtained from the case retrieval system and sorted in order of ascending distance) (KOZUKA, Figures 7, 10, and 11; paragraphs [0192]-[0195] and [0199]: images of similar cases retrieved are also grouped by disease categories and user can further narrow down the similar cases displayed in the case display area to a particular disease category), in another display area thereon (KOZUKA, 710 in Figure 6A; paragraphs [0162]-[0163]: for a smaller display, such as a tablet, a plurality of images of cases similar to the retrieval query image with the most similar to the retrieval query image shown on top are displayed in the case display region 710; KOZUKA, 713 in Figure 6A: “1/62” indicating a most similar image to the retrieval query image is shown th slice of 75 stacked images is presented on top), 
wherein an order of the plurality of different examination images of the grouped images is determined based on a predetermined condition (KOZUKA, paragraphs [0078] and [0162]: displays the thumbnail images of cases in order of descending similarity),
wherein the hardware processor switches the different examination images among the grouped images to be displayed in the another display area in response to a predetermined operation performed in the another display area (KOZUKA, paragraphs [0182]-[0183]: by performing a swipe operation or an operation on the scroll bar 707, the similar case displayed in the case display region 710 can be changed to another similar case; the scroll bar 707 is also provided to indicate a position of the similarity of the similar case displayed in the case display region 710 among all the retrieved similar cases), 
wherein at least one of the examination images of the grouped images is a plurality of medical images (KOZUKA, Figures 4 and 6B; paragraphs [0148]-[0149] and [0185]: a CT image is normally recorded in a DICOM format, which includes a large number of tomograms referred to as “slice images”; by double-tapping a thumbnail image (i.e., an examination image among all the retrieved similar cases) displayed in the case display region 710, the display control unit displays the screen in the DICOM viewer mode), and 
wherein the hardware processor switches the medical images among the at least one of the examination images to be displayed in the another display area in response to  another predetermined operation performed in the another display area (KOZUKA, 706 in Figures 4 and 6B; paragraphs [0157]-[0159] and [0186]-[0189]: the scroll bar 706 is used for switching the medical image displayed on the medical image viewer to another slice image, i.e., switching the thumbnail image displayed in the case display region 710 to a slice image corresponding to the position of the scroll bar 706 so that the user can check the previous and next slice images of the slice image including the CROI), and 
wherein the grouped images are displayed in the another display area as a stack, the switching the medical images among the grouped images changes the medical image displayed at a top of the stack  (KOZUKA, 710 in Figure 6A; paragraphs [0162]-[0163]: for a smaller display, such as a tablet, a plurality of images of cases similar to the retrieval query image with the most similar to the retrieval query image shown on top are displayed in the case display region 710; KOZUKA, 713 in Figure 6A: “1/62” indicating a most similar image to the retrieval query image is shown on top among a stack of images for 62 similar cases; KOZUKA, 710A in Figure 6B: “32/75” indicates that the most similar case includes 75 slice images and the 37th slice of 75 stacked images is presented on top; i.e., the plurality of images is aligned and arranged in a stack within a viewport 710 so that images may appear before or behind each other to allow the medical personnel to 1).
KOZUKA further discloses a non-transitory storage part (KOZUKA, 503 in Figure 3; paragraph [0144]: a memory) storing a computer readable program causing a computer to function (KOZUKA, paragraphs [0142]-[0143]: the applications, such as a medical information management application and a similar case retrieval application, are accessed from a computer-readable recording medium and executed by a processor of the information terminal) as described above.
KOZUKA is silent on (1) switching the different examination images (different data groups) and the medical images among the at least one of the examination images (data items among one of data groups) in response to a single predetermined operation; i.e., switching the different data groups and the data items among the at least one of data groups in response to a single predetermined operation; and (2) displaying a medical image at a top of the stack while portions of remaining medical images are displayed.
Gannon teaches a system and a method relating to graphical user interfaces (Gannon, paragraph [0001]), wherein switching the different data groups and the data items among the at least one of data groups in response to a single predetermined operation (Gannon, Figures 2-6; paragraphs [0026]-[0028]: data list 34 are grouped in different sections with section breaks 36, which are visually indicated by line break graphics 52 that visually divide elevator shaft 42 of the enhanced scrollbar 40 into different segments corresponding to various sections included within data list 34; 
KOZUKA and Gannon are analogous art because they are from the same field of endeavor, a system and a method relating to graphical user interfaces.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Gannon to KOZUKA, wherein switching the different data groups and the data items among the at least one of data groups in response to a single predetermined operation.  Motivation for doing so would provide advantage for viewer to quickly, accurately, and efficiently access/navigate different groups/sections2 and data items among a given group/section within data list (Gannon, paragraphs [0028]).
KOZUKA in view of Gannon is silent on displaying a medical image at a top of the stack while portions of remaining medical images are displayed.
DARBHE PADMANABHA teaches a system and a method for displaying digital medical images (DARBHE PADMANABHA, paragraph [0002]), wherein displaying a medical image at a top of the stack while portions of remaining medical images are displayed (DARBHE PADMANABHA, FIG. 2; paragraph [0038]: within the display surface 20, the viewport manager 7 generates a number n of surface segments 21, in partially overlapping on the display surface 20, so that only the uppermost surface segment 21 can be seen completely; i.e., the uppermost surface segment 21 can be seen completely while portions of remaining surface segments 21 are displayed).
KOZUKA in view of Gannon, and DARBHE PADMANABHA are analogous art because they are from the same field of endeavor, a system and a method for displaying digital medical images.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of DARBHE PADMANABHA to KOZUKA in view of Gannon, wherein displaying a medical image at a top of the stack while portions of remaining medical images are displayed.  Motivation for doing so would allow users to easily identify the stacked medical images available and allow users to quickly leaf through the stacked medical images using mouse clicks (DARBHE PADMANABHA, paragraph [0044]) .

Claim 3
KOZUKA in view of Gannon and DARBHE PADMANABHA discloses all the elements as stated in Claim 1 and further discloses wherein the hardware processor displays, in the another display area, a scroll bar that is linked to the grouped images and used to perform the predetermined operation (KOZUKA, paragraphs [0182]-[0183]: 

Claim 4
KOZUKA in view of Gannon and DARBHE PADMANABHA discloses all the elements as stated in Claim 3 and further discloses wherein the scroll bar has a mark that indicates a position, among the grouped images, of an image being displayed in the another display area (KOZUKA, Figure 6A; paragraph [0183]: shading area of the scroll bar 707 is located at a leftmost position because the image having the highest similarity with the reference image is displayed among all 62 similar cases retrieved), and the hardware processor switches and displays the grouped images in the another display area in accordance with an operation of moving the mark on the scroll bar (KOZUKA, paragraphs [0182]-[0183]: by performing a swipe operation or an operation on the scroll bar 707, the similar case displayed in the case display region 710 can be changed to another similar case; the scroll bar 707 is also provided to indicate a position of the similarity of the similar case displayed in the case display region 710 among all the 

Claim 5
KOZUKA in view of Gannon and DARBHE PADMANABHA discloses all the elements as stated in Claim 3 and further discloses wherein the scroll bar has a plurality of blocks (Gannon, paragraphs [0026]-[0028]: data list 34 are grouped in different sections with section breaks 36, which are visually indicated by line break graphics 52 that visually divide elevator shaft 42 of the enhanced scrollbar 40 into different segments corresponding to various sections included within data list 34) that sort the grouped images by examination into groups of images (KOZUKA, Figure 6A; paragraphs [0139], [0161]-[0162], [0173], [0176]: images of cases similar to target medical image are displayed in the case display region 710 in order of descending similarity based on similarity measures to target medical image feature) (KOZUKA, Figures 6B and 21; paragraphs [0185]-[0187]: images of similar cases retrieved are also grouped by test series id) (KOZUKA, Figures 7, 10, and 11; paragraphs [0192]-[0195] and [0199]: images of similar cases retrieved are also grouped by disease categories and user can further narrow down the similar cases displayed in the case display area to a particular disease category), the plurality of blocks is displayed in different colors to be distinguishable from one another (Gannon, Figures 3-4; paragraph [0027]: the enhance scrollbar 40  may provide a visual indication of the relative priority of the different sections included within data list 34 by color coding elevator shaft segments 54, 56, and 58).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over KOZUKA in view of Gannon and DARBHE PADMANABHA as applied to Claim 1 above, and further in view of Reicher et al. (US 2017/0038951 Al, filed on 04/27/2016), hereinafter Reicher.
KOZUKA in view of Gannon and DARBHE PADMANABHA discloses all the elements as stated in Claim 1 and further discloses wherein the hardware processor selects one or more examination images of examinations relating to the reference image from among the plurality of different examination images (KOZUKA, Figure 6A; paragraphs [0139], [0161]-[0162], [0173], [0176]: images of cases similar to target medical image are displayed in the case display region 710 in order of descending similarity based on similarity measures to target medical image feature) (KOZUKA, Figures 6B and 21; paragraphs [0185]-[0187]: images of similar cases retrieved are also grouped by test series id) (KOZUKA, Figures 7, 10, and 11; paragraphs [0192]-[0195] and [0199]: images of similar cases retrieved are also grouped by disease categories and user can further narrow down the similar cases displayed in the case display area to a particular disease category).

KOZUKA in view of Gannon and DARBHE PADMANABHA fails to explicitly disclose wherein the selected examination images of examinations relating to the reference image are from among the plurality of different examination images of a patient.
Reicher teaches systems and techniques for providing user interfaces for interactions with digital medical image data (Reicher, paragraph [0005]), wherein the selected examination images of examinations relating to the reference image are from among the plurality of different examination images of a patient. (Reicher, Figure 2; paragraph [0324]: “… an image of a series A image series is displayed in the image pane 212 … an image of the series B image series is displayed in the image pane 214 … each image series comprises a group of images that are related in some way, such as having been acquired from a patient on a particular day …”).
KOZUKA in view of Gannon and DARBHE PADMANABHA, and Reicher are analogous art because they are from the same field of endeavor, systems and techniques for providing user interfaces for interactions with digital medical image data.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Reicher to KOZUKA in view of Gannon and DARBHE PADMANABHA, wherein the selected examination images of examinations relating to the reference image are from among .

Response to Arguments
Applicant’s arguments filed on 03/01/202 with respect to Claims 1 and 6 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-MIN LU whose telephone number is (313)446-4913.  The examiner can normally be reached on Mon - Thurs, and alternating Fri: 9:30 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM L BASHORE can be reached on (571)272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/HWEI-MIN LU/Examiner, Art Unit 2175                                                                                                                                                                                                        

/REZA NABI/Primary Examiner, Art Unit 2175                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, for example US 2016/0019690 A1 to Bediz et al., filed on 07/17/2014, paragraph [0066] and US 2015/0320365 A1 to Schulze et al. filed on 05/07/2015, paragraph [0112].
        2 See, for example US Patent No. 6,925,200 B2 to Wood et al., issued on 08/02/2005, Figures 5 and 16; Col. 6, lines 37-55; Col. 7, lines 32-47; Col. 12, lines 12-50; Col. 15, lines 13-14 for using similar scroll bar to switch different views in various ROI of different CT sections.